THE THIRTEENTH COURT OF APPEALS

                                   13-14-00738-CV


                             Ex Parte John E. Gaitan, Jr.


                                 On Appeal from the
                 438th Judicial District Court of Bexar County, Texas
                          Trial Cause No. 2014-CI-10474


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

April 2, 2015